HARRIS, J.
As stated by the trial judge, when both parties rested and the cause was submitted for decision:
“It is a question here of what the contract was and whether or not it was performed.”
There was no substantial difference between the parties as to the terms of the contract, except so far as it related to the compensation to be paid to the plaintiff. The parties differed widely upon the terms of the agreement fixing the plaintiff’s compensation. There was also a difference between the parties as to *4whether or not the plaintiff was, during a portion of the time between March 7, 1919, and July 7, 1919, giving his time and services to the defendant’s brother instead of to the defendant.
Upon the subject of compensation the evidence is contradictory, but the testimony of the plaintiff coincided with the allegations of his complaint. The testimony of the defendant supported the averments in her answer. The testimony of the plaintiff likewise corresponded with Ms complaint so far as it related to the remaining terms of the agreement.
The plaintiff testified that what work he did under the supervision of the defendant’s brother was done pursuant to her directions and for her. The adopted son of the plaintiff gave testimony corroborating the latter. The defendant gave testimony contradicting that of the plaintiff with reference to the work done under the supervision of the defendant’s brother.
The plaintiff testified that he gave all Ms time to the defendant and did all that he agreed to do, giving in detail and at much length an account of what he claimed he did.
1. There was testimony upon both sides of each issue of fact. The evidence offered by the plaintiff did not, as we read the record, depart or vary from the allegations of the complaint. The findings of fact made by the trial court coincided with the allegations of the complaint. The contradictions in the evidence were by the Circuit Court resolved against the defendant, and the conclusion reached by that court cannot now be disturbed. The judgment is affirmed
Affirmed.